Case 2:20-cr-00030-BWC Document 29 Filed 08/28/20 Page 1 of 4




                                                                        FILED
                                                             John E. Triplett, Acting Clerk
                                                              United States District Court

                                                          By casbell at 4:25 pm, Aug 28, 2020
Case 2:20-cr-00030-BWC Document 29 Filed 08/28/20 Page 2 of 4
Case 2:20-cr-00030-BWC Document 29 Filed 08/28/20 Page 3 of 4
Case 2:20-cr-00030-BWC Document 29 Filed 08/28/20 Page 4 of 4
